DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 02/12/2021.

Response to Arguments
I. Status of the Claims	
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Objections
4. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objections have been withdrawn.

III. Rejections Under 35 U.S.C. 112
5. 	Applicant's arguments with respect to the rejection of claim(s) 8 and 16 rejected under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejections have been withdrawn.

IV. Rejections Under 35 U.S.C. 103
With respect to claims 1-20, Applicant’s arguments have been considered but are moot in view of the newly found prior art because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1, 9, 14, 17, 19 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al (Pub. No.: US 2014/0111229 hereinafter mentioned “Hamann”, which was used in the previous office action) in view of Han et al (Pub. No.: US 2008/0150556 hereinafter mentioned as “Han”).

As per claim 1, Hamann discloses:
A corrosion sensor assembly (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a corrodible component (Fig. 2A/2B, see corrosion-element 102-1. Also see [0037]).
Hamann discloses the corrodible component but does not explicitly disclose a silicone layer positioned over it.
However, Han further discloses:
a silicone layer (Fig. 3B, see Si polymer layer 19b. Also see [0038]) positioned over the corrodible component (Fig. 3B, see electrode 8. Also see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silicone layer” disclosed by Han into Hamann, with the motivation and expected benefit related to improving the sensor by enabling the detection of sulfur gases contain in volatile organic compounds that causes corrosion in electronic using 
Furthermore, Hamann states that “it is to be understood that the invention is not limited to those precise embodiments, and that various other changes and modifications may be made by one skilled in the art” (Hamann, Paragraph [0058]).

As per claim 9, Hamann discloses:
A method of corrosion monitoring (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
providing a corrosion sensor assembly (Fig. 1, see corrosion sensor 100. Also see [0036] and [0026]), 
the corrosion sensor assembly comprising a corrodible component (Fig. 2A/2B, see corrosion-element 102-1. Also see [0037]). 
Hamann discloses the corrodible component but does not explicitly disclose a silicone layer positioned over it.
However, Han further discloses:
a silicone layer (Fig. 3B, see Si polymer layer 19b. Also see [0038]) positioned over the corrodible component (Fig. 3B, see electrode 8. Also see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silicone layer” disclosed by Han into Hamann, with the motivation and expected benefit related to improving the sensor by enabling the detection of sulfur gases contain in volatile organic compounds that causes corrosion in electronic using measurement of changes in resistance generated via swelled polymer/silicon layer/film (Han, Paragraph [0011]), and further improving the detection of corrosion caused by sulfur-bearing gases (Hamann, Paragraph [0005]).
it is to be understood that the invention is not limited to those precise embodiments, and that various other changes and modifications may be made by one skilled in the art” (Hamann, Paragraph [0058]).

As per claim 14, the combination of Hamann and Han discloses the method of claim 9 as described above.
Hamann in view of Han, with the obvious motivation set forth above in claim-9, further discloses:
the providing the corrosion sensor assembly (Hamann, Fig. 1, see corrosion sensor 100. Also see [0036] and [0026]) comprises applying the silicone layer (Han, Fig. 3B, see Si polymer layer 19b. Also see [0038]).

As per claim 17, Hamann discloses:
An article of manufacture (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a corrosion sensor assembly (Fig. 1, see corrosion sensor 100. Also see [0036] and [0026]), 
the corrosion sensor assembly comprising a corrodible component (Fig. 2A/2B, see corrosion-element 102-1. Also see [0037]). 
Hamann discloses the corrodible component but does not explicitly disclose a silicone layer positioned over it.
However, Han further discloses:
a silicone layer (Fig. 3B, see Si polymer layer 19b. Also see [0038]) positioned over the corrodible component (Fig. 3B, see electrode 8. Also see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silicone layer” disclosed by Han into Hamann, with the motivation and expected benefit related to improving the sensor by enabling the detection of sulfur gases contain in volatile organic compounds that causes corrosion in electronic using measurement of changes in resistance generated via swelled polymer/silicon layer/film (Han, Paragraph 
Furthermore, Hamann states that “it is to be understood that the invention is not limited to those precise embodiments, and that various other changes and modifications may be made by one skilled in the art” (Hamann, Paragraph [0058]).

As per claim 19, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 17 as described above
Hamann in view of Han, with the obvious motivation set forth above in claim-17, further discloses:
one or more electronic components (Hamann, see [0036], [0045] and/or [0049]. The resistor of Hamann), comprising:
a corrodible material (Hamann, Fig. 2A/2B, the material that corrodes of the corrosion-element 102-1. Also see [0037] and [0039]); and
at least one silicone material (Han, Fig. 3B, see Si polymer layer 19b. Also see [0038]).

As per claim 20, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 19 as described above.
Hamann further discloses: 
at least one of the one or more electronic components is a resistor (see [0036], [0045] and/or [0049]. The resistor of Hamann).

8.	Claim(s) 2,15 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Robinson et al (Patent No.: US 9,291,543 hereinafter mentioned as “Robinson”, which was submitted via IDS and used in the previous office action).

As per claim 2, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above except that it further comprises
a printed circuit board PCB.
However, Robinson further discloses a printed circuit board PCB (Column 16, Lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “printed circuit board PCB” disclosed by Robinson into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by enabling the mounting of standard components that can be soldered directly onto PCBs, making them highly integrable with support electronics in a very small footprint, and can also be packaged with a high density for redundancy, expanded sensing ranges, or multiple sensing tasks (Robinson, Column 16, Lines 22-34).

As per claim 15, the combination of Hamann and Han discloses the method of claim 9 as described above but does not explicitly disclose that it further comprises connecting said corrosion sensor assembly to
a printed circuit board PCB .
However, Robinson further discloses:
connecting the corrosion sensor assembly to a printed circuit board PCB (Column 17, Lines 17-20, and/or, Column 8, Lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “printed circuit board PCB” disclosed by Robinson into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by enabling the mounting of standard components that can be soldered directly onto PCBs, making them highly integrable with support electronics in a very small footprint, and can also be packaged with a high density for redundancy, expanded sensing ranges, or multiple sensing tasks (Robinson, Column 16, Lines 22-34).

As per claim 18, the combination of Hamann and Han discloses the article of manufacture of claim 17 as described above but does not explicitly disclose that said corrosion sensor assembly is connected to
a printed circuit board PCB.

the corrosion sensor assembly is connected to a printed circuit board PCB (Column 17, Lines 17-20, and/or, Column 8, Lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “printed circuit board PCB” disclosed by Robinson into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by enabling the mounting of standard components that can be soldered directly onto PCBs, making them highly integrable with support electronics in a very small footprint, and can also be packaged with a high density for redundancy, expanded sensing ranges, or multiple sensing tasks (Robinson, Column 16, Lines 22-34).

9.	Claim(s) 3 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Shinoura et al (Patent No.: US 6,184,680 hereinafter mentioned as “Shinoura”, which was used in the previous office action).

As per claim 3, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above.
Hamann in view of Han discloses the silicone layer but does not explicitly disclose that it comprises a silicone-based thermal interface material.
However, Shinoura further discloses a silicone-based thermal interface material (Column 24, Lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silicone-based thermal interface material” disclosed by Shinoura into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by conducting the heat away from the sensor components and insulating solid particles dispersed therein (Shinoura, Column 24, Lines 47-50).

(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Kageyama (Pub. No.: US 2011/0108838 hereinafter mentioned as “Kageyama”, which was used in the previous office action).

As per claim 4, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above.
Hamann in view of Han discloses the silicone layer but does not explicitly disclose that it comprises silicone oil.
However, Kageyama further discloses the silicone layer comprises silicone oil (see [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silicone oil” disclosed by Kageyama into Hamann, with the motivation and expected benefit related to improving the sensor by reducing the amount of charges generated on the surface of the polymer film by discharge, thereby improving the sensitivity (Kageyama, Paragraph [0176]).

11.	Claim(s) 5 and 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Klein (Pub. No.: US 2014/0152449 hereinafter mentioned as “Klein”, which was used in the previous office action).

As per claim 5, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above but does not explicitly disclose that it further comprises a heater.
However, Klein further discloses a heater (see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “heater” disclosed by Klein into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by detecting the atmospheric conditions leading to creep corrosion of PCBs well before the PCBs start suffering from creep corrosion (Klein, Paragraph [0007] AND [0031]).

As per claim 13, the combination of Hamann and Han discloses the method of claim 9 as described above.
Hamann discloses the corrosion sensor assembly but does not explicitly disclose that it comprises a heater and that the temperature of the heater is raised and lowered at one or more temperature cycling intervals.
However, Klein further discloses:
the corrosion sensor assembly further comprises a heater, and wherein the temperature of the heater is raised and lowered at one or more temperature cycling intervals (see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “heater and that the temperature of the heater is raised and lowered at one or more temperature cycling intervals” disclosed by Klein into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by detecting the atmospheric conditions leading to creep corrosion of PCBs well before the PCBs start suffering from creep corrosion (Klein, Paragraph [0007] AND [0031]).

12.	Claim(s) 6 and 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Gonya (Pub. No.: US 2015/0282317 hereinafter mentioned as “Gonya”, which was used in the previous office action).

As per claim 6, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above.
Hamann discloses the corrodible component but does not explicitly disclose that it comprises silver trace.
However, Gonya further discloses the silver trace (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silver trace” disclosed by Gonya into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by enhancing conductivity and improve the signal quality (Gonya, Paragraph [0024] and [0021]).

As per claim 7, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above.
Hamann discloses the corrodible component but does not explicitly disclose that it comprises silver electrical contacts.
However, Gonya further discloses the silver electrical contacts (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “silver electrical contacts” disclosed by Gonya into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by enhancing conductivity and improve the signal quality (Gonya, Paragraph [0024] and [0021]).

13.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of Hirschler et al (Pub. No.: US 2018/0145038 hereinafter mentioned as “Hirschler”).

As per claim 8, the combination of Hamann and Han discloses the corrosion sensor assembly of claim 1 as described above.
Hamann in view of Han discloses the silicone layer but does not explicitly disclose that it is less than about 1000 micrometer (μm) thick.
However, Hirschler further discloses: 
the silicone layer is less than about 1000 micrometer μm thick (see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “less than about 1000 micrometer (μm) thick” disclosed by Hirschler into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor by protecting its component against the external influences, e.g. humidity (Hirschler, Paragraph [0021]), thus, increasing life cycle and/or durability (Hirschler, Paragraph [0004]).
.

14.	Claim(s) 10, 11 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, and further in view of KLEIN (Pub. No.: US 2014/0163903 hereinafter mentioned as “Klein_903”, which was submitted via IDS and used in the previous office action).

As per claim 10, the combination of Hamann and Han discloses the method of claim 9 as described as described above.
Hamann discloses corrosion data values at one or more intervals (see [0048] and/or [0052]) but does not explicitly disclose that the recording feature of them.
However, Klein_903 further discloses:
recording corrosion data values at one or more intervals (Fig. 1, see memory 106. Also see [0030]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “recording” said corrosion data values at one or more intervals, as disclosed by Klein_903 into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor and the monitoring system by preserving data and determining a corrosion rate including corrosion data from a sensor and a signal-to-noise ratio (SNR) and a type of noise is determined from the input signal (Klein_903, Paragraph [0008]).

As per claim 11, the combination of Hamann, Han and Klein_903 discloses the method of claim 10 as described above.
Hamann in view of Klein_903, with the obvious motivation set forth above in claim 10, further discloses:
the recording the corrosion data values  (Klein_903, Fig. 1, see memory 106. Also see [0030]-[0032]) comprises measuring electrical resistance (Hamann, see [0032]) of the corrodible component (Hamann, Fig. 2A/2B, see corrosion-element 102-1. Also see [0037]).

As per claim 16, the combination of Hamann and Han discloses the method of claim 9 as described above.
Hamann in view of Han, with the obvious motivation set forth above in claim-9, further discloses: 
predicting a time to failure (Hamann, see [0033] and [0049]) of a device based on the measured corrosion data values (Hamann, see [0036], [0045] and/or [0049]. The resistor of Hamann), 
the device comprising: 
at least one electrical component (Hamann, see [0036], [0045] and/or [0049]. The resistor of Hamann) that includes a corrodible material (Hamann, Fig. 2A/2B, the material that corrodes of the corrosion-element 102-1. Also see [0037] and [0039]); and 
at least one silicone material (Han, Fig. 3B, see Si polymer layer 19b. Also see [0038]).
Hamann in view of Han discloses the corrosion data values but does not explicitly disclose that they are recorded.
However, Klein_ 903 further discloses:
predicting a corrosion of a device based on recorded corrosion data values (Fig. 1, see memory 106. Also see [0030]-[0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “recorded” said corrosion data values, as disclosed by Klein_903 into Hamann in view of Han, with the motivation and expected benefit related to improving the sensor and the monitoring system by preserving data and determining a corrosion rate including corrosion data from a sensor and a signal-to-noise ratio (SNR) and a type of noise is determined from the input signal (Klein_903, Paragraph [0008]).

(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamann in view of Han, in view of Klein_903, and further in view of Robinson.

As per claim 12, the combination of Hamann, Han and Klein_903 discloses the method of claim 10 as described above.
Hamann in view of Klein_903, with the obvious motivation set forth above in claim 10, further discloses:
the recording the corrosion data values  (Klein, Fig. 1, see memory 106. Also see [0030]-[0032]) comprises measuring electrical resistance (Hamann, see [0032]) of the corrodible component (Hamann, Fig. 2A/2B, see corrosion-element 102-1. Also see [0037]).
Hamann in view of Han and further in view of Klein_903 does not explicitly disclose measuring electrical capacitance.
However, Robinson further discloses:
measuring electrical capacitance (Column 15, Lines 1-3) of the corrodible component (Column 14, Lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “measuring electrical capacitance” disclosed by Robinson into Hamann in view of Han and in view of Klein_903, with the motivation and expected benefit related to improving the sensor by including an element responsive to an environmental condition that includes a corrodible metal configured to provide capacitance measurements or resistance measurements (Robinson, Column 1, Lines 41-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867